





Exhibit 10.1




AMENDMENT NO. 2

TO

SEVERANCE AND CHANGE OF CONTROL AGREEMENT







This Amendment No. 2 to Severance and Change of Control Agreement (“Amendment
No. 2”) between Cal Dive International, Inc., a Delaware corporation (the
“Company”), and _______________ (the “Executive”) is dated as of September 10,
2010 (the “Effective Date”).

WITNESSETH

WHEREAS, the Company and the Executive entered into a Severance and Change of
Control Agreement dated as of January 1, 2008 (the “Agreement”);

WHEREAS, the Executive and the Company amended the Agreement by Amendment No. 1
dated as of January 1, 2009 to:  (i) update Appendix B thereto, (ii) expand on
the definition of “Business” and add a definition of “Prohibited Territories”
therein, and (iii) revise Sections 1.10, 5.1, 5.2 and 5.4 thereof; and

WHEREAS, the Executive and the Company mutually desire to further amend the
Agreement to remove the obligation of the Company contained in Section 4.6 to
pay to the Executive a “Gross Up Payment” as defined therein, all as set forth
in this Amendment;

NOW, THEREFORE, in consideration of the mutual undertakings of this Amendment
and the Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1.

Section 4.6 of the Agreement shall be, and is hereby, amended to read in its
entirety as follows:

Section 4.6

Excise Tax Provision.

(a)

Notwithstanding any other contrary provisions in any plan, program or policy of
the Company, if all or any portion of the benefits payable under this Agreement,
either alone or together with other payments and benefits that the Executive
receives or is entitled to receive from the Company, would constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall reduce the Executive’s
payments and benefits payable under this Agreement to the extent necessary so
that no portion thereof shall be subject to the excise tax imposed by Section
4999 of the Code, but only if, by reason of such reduction, the net after-tax
benefit shall exceed the net after-tax benefit if such reduction were not made.
 “Net after-tax benefit” for these purposes shall mean the sum of (i) the total
amount payable to Executive under the Agreement, plus (ii) all other payments
and benefits which Executive receives or is then entitled to receive from the
Company that, alone or in combination with the payments and benefits payable
under the Agreement, would constitute a “parachute payment” within the meaning
of Section 280G of the Code (each such benefit hereinafter referred to as an
“Additional Parachute Payment”), less (iii) the amount of federal income taxes
payable with respect to the foregoing calculated at the maximum marginal income
tax rate for each year in which the foregoing shall be paid to the Executive
(based upon the rate in effect for such year as set forth in the Code at the
time of the payment under the Agreement), less (iv) the amount of excise taxes
imposed with respect to the payments and benefits described in (i) and (ii)
above by Section 4999 of the Code.  The parachute payments reduced shall be
those that provide Executive the best economic benefit and to the extent any
parachute payments are economically equivalent with each other, each shall be
reduced pro rata; provided, however, that the Executive may elect to have the
noncash payments and benefits due the Executive reduced (or eliminated) prior to
any reduction of the cash payments due under this Agreement.

(b)

All determinations required to be made under this Section 4.6 shall be made by
the tax counsel reasonably acceptable to the Executive and the Company or any
other third party acceptable to the Executive and the Company (the “Tax
Counsel”).  The Tax Counsel shall provide detailed supporting calculations both
to the Company and the Executive.  All fees and expenses of the Tax Counsel
shall be borne solely by the Company.  Absent manifest error, any determination
by the Tax Counsel shall be binding upon the Company and the Executive.

(c)

For purposes of determining whether and the extent to which any payments would
constitute a “parachute payment” (i) no portion of any payments or benefits that
the Executive shall have waived at such time and in such manner as not to
constitute a “payment” within the meaning of section 280G(b) of the Code shall
be taken into account, (ii) no portion of the payments shall be taken into
account which, in the opinion of Tax Counsel, does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the excise tax,
no portion of such payments shall be taken into account which, in the opinion of
Tax Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “base
amount” (within the meaning set forth in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non cash
benefit or any deferred payment or benefit included in the payments shall be
determined by the Tax Counsel in accordance with the principles of sections
280G(d)(3) and (4) of the Code.

2.

Appendix A to the Agreement shall be deleted in its entirety and all references
to “Appendix B” in the Agreement shall be re-designated as “Appendix A.”

3.

Appendix A to the Agreement, as so re-designated, shall be and is hereby,
amended to read in its entirety as Appendix A attached to this Amendment.

4.

All capitalized but undefined terms used herein shall have the same meanings
given to such terms as in the Agreement.

5.

Except as amended by this Amendment, the Agreement shall remain unchanged and in
full force and effect.

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed as of the Effective Date.




 

COMPANY:

 

 

 

CAL DIVE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 








--------------------------------------------------------------------------------







Appendix A







JURISDICTIONS







The State of Texas, USA




The State of Mississippi, USA




The State of Alabama, USA




The following parishes in the state of Louisiana, USA:




Cameron

Vermilion

Lafayette

Iberia

St. Mary

Terrebonne

Lafourche

Jefferson

Plaquemines

St. Bernard

Orleans







Mexico

Singapore

Australia

U.A.E.

Indonesia

Malaysia

India

China





B-1


